Citation Nr: 0122797	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant has status as a veteran, for purposes 
of establishing basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.



FINDINGS OF FACT

The appellant is not shown to have served in the active 
military, naval, or air service of the Armed Forces of the 
United States.  


CONCLUSION OF LAW

The appellant does not have status as a veteran, for purposes 
of establishing basic eligibility for entitlement to VA 
benefits.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.1, 
3.6, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for VA 
benefits.  The appellant maintains that he served in the 
Laotian Army during the Vietnam War, and was paid cash by 
representatives of the United States Army.  He also maintains 
that he was told that he would receive all benefits and 
rights as an American veteran.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  Significant to the present appeal, 
application of the new law and regulations does not require 
that a claimant first establish veteran status.  Rather, the 
new law applies to all "claimants."  Therefore, the new 
duty to assist provisions apply in this case.  In that 
regard, the Board finds that while the new law and 
accompanying regulations were enacted during the pendency of 
this appeal, and thus, have not been considered by the RO, 
there is no prejudice to the appellant in proceeding with 
this appeal, as the appellant has been fully informed as to 
laws and regulations governing his claim, including the 
requirements to substantiate his claim, and there is no 
indication that there is additional evidence that should be 
obtained before proceeding with appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the appellant).  As such, the Board 
will proceed with disposition of this appeal.

According to VA law, VA benefits are intended for veterans, 
and in certain circumstances, their dependents.  A veteran is 
defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  See 38 U.S.C.A. 
§ 101(2) (West 1991); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service," includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  See 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  If an applicant for VA benefits does not 
submit evidence of his or her military service, or the 
evidence submitted is insufficient, VA must request 
verification of service from the service department.  See 
38 C.F.R. § 3.203(c).

In the present case, the appellant has presented evidence 
that he served in the Laotian Army during the Vietnam War.  
The file also contains a copy of a "Commendation and 
Citation for Vietnam War Service in Laos" 
("Commendation"), issued to the appellant by the United 
States Congress, in May 1997.  The language of that 
Commendation includes the following:  "For your courageous 
defense of your people and homeland against communist 
aggression and your support and sacrifice on behalf of the 
United States military and clandestine forces 1961-1975."  
The appellant does not claim, and the evidence does not 
indicate, that he was a member of the United States military, 
naval or air service.  Rather, he reports that he was in the 
Laotian Army, but paid by the United States Army.  

Regardless of whether the appellant may have received any 
compensation from the United States Army for his service 
during the Vietnam Era or what may have been verbally related 
to him about his eligibility for VA benefits, he did not 
serve as a member of the United States military, and as such, 
is not entitled to VA benefits.  The Board notes that certain 
types of Philippine service have been deemed by Congress to 
trigger entitlement to limited VA benefits, under very 
specific circumstances.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.  However, there is no similar provision for 
service in the Laotian Army.  

In the present case, the appellant simply does not meet the 
requirements for status as a veteran, and as such, he cannot 
establish basic eligibility for entitlements to VA benefits.  
In short, there is simply no legal basis for the appellant's 
claim, and the appeal is denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).  
The Board acknowledges the appellant's support and sacrifice 
on behalf of the United States military and clandestine 
forces during the Vietnam War, but the Board is not free to 
ignore laws and regulations pertaining to eligibility for VA 
benefits.


ORDER

The appellant does not have status as a veteran, for purposes 
of establishing basic eligibility for entitlement to VA 
benefits, and the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

